Case: 11-10559     Document: 00511775421         Page: 1     Date Filed: 03/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 2, 2012
                                     No. 11-10559
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAMON LEE WOOD,

                                                  Plaintiff - Appellant

v.

PARKER COUNTY, Governmental Unit; JUDGE GRAHAM
QUESINBERRY; JUDGE JERRY BUCKNER; DEBRA YANIKO DUPONT;
JUDGE MARK RILEY,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-826


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Damon Lee Wood, Texas prisoner # 00590030, proceeding pro se, appeals
the 28 U.S.C. §§ 1915A and 1915(e)(2)(B) dismissal as frivolous and for failure
to state a claim of his 42 U.S.C. § 1983 action against Parker County, Texas, and
four current and former judges of Parker County courts. Wood’s action claimed




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10559    Document: 00511775421      Page: 2    Date Filed: 03/02/2012

                                  No. 11-10559

a constitutional violation in the execution of his mother’s will. Review is de
novo. E.g., Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      Wood challenges the district court’s dismissal of his claims against the
individual state-court judges, contending the judges were not entitled to judicial
immunity. He does not brief claims seeking to have reopened other trust cases
adjudicated by the judges or his claims against Parker County; those claims are,
therefore, deemed abandoned. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).
      Judicial officers are entitled to absolute immunity from suit in § 1983
actions arising from the exercise of their judicial functions. Boyd v. Biggers,
31 F.3d 279, 284 (5th Cir. 1994). Immunity may be overcome by showing: the
disputed acts were not judicial in nature; or, if judicial in nature, were performed
in the complete absence of jurisdiction. Id.
      Wood’s assertion that the judges’ actions were nonjudicial in nature is
without merit. His complaint makes plain that he seeks recovery for decisions
regarding the transfer and retention of his case during probate proceedings, acts
which are usually performed by judges, and he fails to allege the judges acted in
any role other than their judicial one.
      Also unavailing is Wood’s assertion that the judges acted in the clear
absence of all jurisdiction. Where judicial immunity is concerned, “the scope of
the judge’s jurisdiction must be construed broadly. . . . A judge will not be
deprived of immunity because the action he took was in error, was done
maliciously, or was in excess of his authority; rather, he will be subject to
liability only when he has acted in the clear absence of all jurisdiction”. Stump
v. Sparkman, 435 U.S. 349, 356-57 (1978) (internal quotation marks omitted).
      Upon Wood’s motion to transfer, the constitutional county court judge was
required by state law to transfer his case; the judge thus acted within the scope
of the court’s jurisdiction and is entitled to judicial immunity. Similarly, the
judges of the county court at law are entitled to immunity because they did not

                                          2
   Case: 11-10559   Document: 00511775421     Page: 3   Date Filed: 03/02/2012

                                 No. 11-10559

act in clear absence of all jurisdiction, despite the state appellate court later
determining the county court lacked subject matter jurisdiction over the
testamentary trust issues presented. See Davis v. Bayless, 70 F.3d 367, 373 (5th
Cir. 1995) (inquiry “is not whether the judge actually had jurisdiction, or even
whether the court exceeded its jurisdictional authority, but whether the
challenged actions were obviously taken outside the scope of the judge’s power”).
      The district court’s judgment is AFFIRMED. Its dismissal of Wood’s
§ 1983 complaint as frivolous counts as a strike for purposes of 28 U.S.C.
§ 1915(g). E.g., Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Wood
is CAUTIONED that, if he accumulates three strikes under § 1915(g), he will not
be allowed to proceed IFP in any civil action or appeal while incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. 28 U.S.C. § 1915(g).




                                       3